Citation Nr: 0908743	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  00-22 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to November 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied service connection for 
PTSD.

When this case was before the Board in April 2008, it was 
decided in part and remanded in part.  It is now before the 
Board for further appellate action.

The Appeals Management Center (AMC) returned this case to the 
Board without asking the veteran's representative to complete 
a VA Form 646, argument on appeal.  Cf. M21-1MR, Part I, 
Chapter 5, Section F (2006) (providing that a VA From 646 can 
be executed in a remanded case when further consideration is 
required by the Board, but such a form is not required in 
certain cases not applicable here).  The AMC did send the 
representative a copy of the Supplemental Statement of the 
Case issued after all development was completed with a copy 
of a letter to the veteran offering a period of 30 days to 
submit additional argument.  Neither the Veteran nor his 
representative responded.  Because the representative had 
notice and an opportunity to submit argument prior to return 
of the case to the Board, the failure to request that he 
submit a VA Form 646 was not prejudicial.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984); Overton 
v. Nicholson, 20 Vet. App. 427, 435-7 (2006) (an error is not 
predjudicial if it did not prevent a claimant from meaningful 
participation in the adjudication of the claim).


FINDING OF FACT

The Veteran does not have a current diagnosis of PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 4.125(a) (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Section 3.159 has been recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23353 (Apr. 30, 2008) (effective for 
claims pending on or after May 30, 2008).

The Veteran was sent a VCAA notice letter in December 2002.  
The letter provided him with notice of the evidence necessary 
to substantiate his claim, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, 
the content of the letter provided satisfactory VCAA notice 
in accordance with § 5103(a) and § 3.159(b)(1) as specified 
in Pelegrini II.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran has established his status as a veteran.  He 
received notice as to the notice elements outlined in 
Pelegrini and the second and third elements outlined in 
Dingess, via letters sent in December 2002.  He received 
notice on the fourth and fifth Dingess elements in a March 
2006 letter.  

Content-complying VCAA notice must be provided prior to an 
initial unfavorable decision by the RO.  Pelegrini II, 18 
Vet. App. at 120.  The December 2002 VCAA letter was sent 
prior to the RO's initial decision, but there was a timing 
deficiency with regard to the March 2006 notice letter.  This 
timing deficiency was cured, however, by readjudication of 
the claims in a November 2008 supplemental statement of the 
case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323-4 
(Fed. Cir. 2007).  

In developing his claim, VA obtained the Veteran's service 
treatment records (STRs), and VA treatment records.  In 
addition, a VA examination was provided in August 2008 and an 
addendum was provided in September 2008.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no reported 
evidence that has not been obtained.

VA has a duty to assist a claimant in obtaining credible 
supporting evidence of claimed stressors when the claim is 
for service connection for PTSD.  Cohen v. Brown, 8 Vet. App. 
5 (1995).  The Veteran's claim is being denied because of the 
absence of a diagnosis of PTSD.  Further efforts to verify 
stressors could not assist him in substantiating his claim.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.



Analysis

Service connection will be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

Proof of direct service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

In order for a claim for service connection for PTSD to be 
successful, there must be:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with circumstances, 
conditions, or hardships of service.  Id., See 38 U.S.C.A. § 
1154(b); Cohen at 146-47; Zarycki at 98; 38 C.F.R. § 
3.304(f).  

Review of the record indicates that the Veteran received 
numerous awards, including the Army Commendation Medal, 
Vietnam Service Medal with four stars, and the Republic of 
Vietnam Campaign Medal, but no decorations confirming 
participation in combat.  

His claimed stressors include having a member of his unit 
step on a landmine and be evacuated, seeing women raped and 
killed, and seeing artillery adjusted on boys leading their 
herds.  He also has contended that he was in live combat.

Service treatment records show that in February 1967, a 
physician noted that he did not believe that there was an 
organic basis for the Veteran's headaches, which suggested to 
him that a psychiatric consult may be needed if the Veteran 
continued to complain and was unable to function with his 
unit.  The Veteran continued to complain of headaches in 1976 
but no diagnosis of a chronic mental disorder, including 
PTSD, was ever given.  

VA and private treatment recods contain no findings referable 
to PTSD.

In accordance with the Board's remand, the Veteran had a VA 
PTSD examination in August 2008.  He reported nightmares and 
not sleeping well.  The examiner stated that it was not known 
whether the trauma the Veteran has experienced causes the 
Veteran's sleep problems.  The examiner also noted that the 
Veteran's symptoms were few.  The Veteran reported during the 
examination that he shot artillery at "them" just to see 
them run.  There were two women they were "shot up".  A man 
with a rock in his hand pounded those women.  The examiner 
stated that the Veteran did not seem to have difficulty 
talking about the stressors.  He also did not report any 
emotional reactions to the stressors while in Vietnam.  

The examiner noted that the Veteran did not finish 
psychiatric testing, complaining that he did not know how to 
rate his symptoms, although the examiner stated that he had 
demonstrated knowledge of rating on many questions.  The 
examiner added that the psychological test results were 
invalid because the Veteran did not complete testing, and he 
took an inordinately long time to answer the questions he did 
answer.  

The examiner opined that the Veteran did not meet the DSM-IV 
criteria for a diagnosis of PTSD.  No diagnosis was noted 
under Axis I.  

In September 2008, the VA examiner provided an addendum after 
reviewing the Veteran's claims file.  The examiner concluded 
that although the Veteran had service in Vietnam, he did not 
meet the requirements for a diagnosis for PTSD.  He noted 
that the veteran had been to approximately 17 VA facilities, 
but VA records did not show any treatment for PTSD.

The record contains no evidence of a competent diagnosis of 
PTSD.  While the veteran obviously believes that diagnosis is 
warranted, he is a lay person and lacks the expertise to 
provide a competent diagnosis.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The requirement that there be a current 
diagnosis of PTSD has not been met.  In the absence of a 
diagnosis of PTSD, the preponderance of the evidence is 
against the claim.  Because the preponderance of the evidence 
is against the claim the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  The claim of 
entitlement to service connection for PTSD is therefore 
denied.  


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


